DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (2003/0165167).

Regarding claim 1, Ichikawa et al. disclose: a light emitting portion that has at least two or more light emitting points (131, 132) (Fig. 1, [0082]); and a terminal member (100) on which the light emitting portion is mounted (Fig. 1, [0081]), wherein the terminal member includes a base portion (102) that has a mounting surface on which the light emitting portion is mounted (131, 132) (Fig. 1, [0082]), a base (101a) that has a front surface where the base portion (102) is provided substantially at a center (Fig. 1, [0082], [0083]), and four pins (121-124) that extend from a rear surface of the base, and the light 

Regarding claim 2, Ichikawa et al. disclose: wherein the four pins are constituted by a front pin (123) provided at a position facing the mounting surface, a rear pin (124) provided so as to face the front pin at a position where the light emitting portion is interposed therebetween (rear pin 124 connected to base portion 102, rear pin 124 faces the front pin 123 with lasers 231 and 232 interposed therebetween), and two side pins (121, 122) provided so as to face each other with the light emitting portion therebetween in a direction of a side surface along the mounting surface, as viewed from the front surface of the base (Fig. 1, [0081], [0082]), and a length by which the front pin protrudes from the front surface of the base is shorter than lengths of the other pins (front pin 223 shorter than pins 221, 222, and 224) (Fig. 1, [0081], [0083]).

Regarding claim 3, Ichikawa et al. disclose: wherein the base portion includes eaves portions (111) obtained by cutting ends in the direction of the side surface, and the side pins are provided at positions facing the eaves portions (Figs 1 and 2, [0082], [0086]).

Regarding claim 4, Ichikawa et al. disclose: wherein the base (102) is electrically connected to the rear pin (124) and is insulated from the front pin and the side pins (rear pin 124 electrically connected to eyelet 101 and base 102, pins 121-123 are electrically insulated with respect to eyelet 101) (Fig. 1, [0081], [0082]).

Regarding claim 5, Ichikawa et al. disclose: wherein the base (101a) has a circular shape as viewed from a side of the front surface (Fig. 1, [0081], [0083]).

Regarding claim 8, Ichikawa et al. disclose: wherein the light emitting portion includes at least two or more laser chips (131, 132) (Fig. 1, [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2003/0165167).

Regarding claim 6, Ichikawa et al. do not disclose: wherein the base has a D-cut shape in which one end is cut as viewed from a side of the front surface.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the base since the shape of the base as claimed is a matter of design choice.

Regarding claim 7, Ichikawa et al. do not disclose: wherein the base has an I-cut shape in which ends facing each other are cut as viewed from a side of the front surface.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. 
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the base since the shape of the base as claimed is a matter of design choice.

Regarding claim 9, Ichikawa et al. do not disclose: wherein the light emitting portion includes a laser chip having at least two or more light emitting points.
The examiner takes official notice that a laser chip having at least two or more light emitting points was well known in the art before the time of filing.  For example, see Almoric et al. (2009/0161705) (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ichikawa by using a laser chip having at least two or more light emitting points in order to simplify the process of bonding the laser chip to the base.

Regarding claim 10, Ichikawa et al. do not disclose: wherein the light emitting portion has two light emitting points that output laser beams whose wavelength difference is 0.5 nm or more and 5 nm or less.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting portion having two light emitting points that output laser beams with a wavelength difference ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the wavelength difference by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828